Luke, J.
A motion for a new trial, being a motion addressed to the sound discretion of the court, ought not to be sustained upon the ground that the movant was not present in court at the time of the trial, where the absence was not due to accident or adventitious circumstance; the inquiry in such a case being limited to questions of due diligence, and not extending to a consideration of the merits of the proposed detense. Dor this reason the court erred in granting the motion for a new trial in this case.

Judgment reversed.


Broyles, G. J., concurs. Bloodworth, J., absent on accoxmt of illness.